EXHIBIT 10.6

TRIPATH TECHNOLOGY, INC.

2000 STOCK PLAN

RESTRICTED STOCK PURCHASE

NOTICE OF GRANT

          Tripath Technology Inc. (the “Company”), pursuant to its 2000 Stock
Plan (the “Plan”), hereby grants to __________ (“Participant”) the right to
purchase the number of shares of the Company’s Common Stock set forth below
(“Award”).  This Award is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Purchase Agreement, the Plan, the form
of Assignment Separate from Certificate and the form of Joint Escrow
Instructions, all of which are attached hereto and incorporated herein in their
entirety.

 
Participant:

 

 

___________

 

 
Date of Grant:

 

 

___________

 

 
Vesting Commencement Date:

 

 

___________

 

 
Shares Subject to Award:

 

 

___________

 

 
Purchase Price per Share:

 

$

___________

 

 
Total Purchase Price:

 

$

___________

 

 
Closing Date:

 

 

___________

 


 
Vesting Schedule:

 

50% of the Shares Subject to Award shall vest on the one year anniversary of the
Vesting Commencement Date, and the remaining 50% of the Shares Subject to Award
shall vest on the two year anniversary of the Vesting Commencement Date, so that
all of the shares shall be vested 24 months after the Vesting Commencement Date.

 
 

 

 

 
 

 

In the event of a Corporate Transaction (as defined in Attachment I hereto) or
if Participant is terminated without Cause (as defined in Attachment I hereto)
or terminates his employment for Good Reason (as defined in Attachment I
hereto), all Shares Subject to Award shall immediately become fully vested.

 
 

 

 

 
Payment:

 

By one or a combination of the following items (described in the Restricted
Stock Purchase Agreement):

 
 

 

 

 
 

 

 

By cash or check

 
 

 

 

By delivery of already-owned shares

          Additional Terms/Acknowledgements: The undersigned Participant
acknowledges receipt of, and understands and agrees to, this Notice of Grant,
the Restricted Stock Purchase Agreement

--------------------------------------------------------------------------------

and the Plan.  Participant further acknowledges that as of the Date of Grant,
this Notice of Grant, the Restricted Stock Purchase Agreement and the Plan set
forth the entire understanding between Participant and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of Awards previously granted and
delivered to Participant under the Plan.

TRIPATH TECHNOLOGY, INC.
 

PARTICIPANT:

 
 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 
 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

 


Attachments:
 

Restricted Stock Purchase Agreement, 2000 Stock Plan, form of Assignment
Separate from Certificate, form of Joint Escrow Instructions and form of Consent
of Spouse.


--------------------------------------------------------------------------------

TRIPATH TECHNOLOGY, INC.

2000 STOCK PLAN

RESTRICTED STOCK PURCHASE AGREEMENT

          This Restricted Stock Purchase Agreement is made as of the ___ day of
__________, 20__, by and between Tripath Technology Inc. (the “Company”) and
__________ (“Purchaser”).

          Pursuant to the terms of the Restricted Stock Notice of Grant (“Grant
Notice”) and this Restricted Stock Purchase Agreement (“Agreement”) and the
provisions of the Company’s 2000 Stock Plan (the “Plan”), and in consideration
of Purchaser’s past services, the Company has granted Purchaser the right to
purchase the number of shares of Common Stock indicated in the Grant Notice (the
“Shares”).  Defined terms not explicitly defined in this Agreement but defined
in the Plan or the Grant Notice shall have the same definitions as set forth
therein.

          NOW, THEREFORE, IT IS AGREED between the parties as follows:

          1.       Agreement of Purchase.  Purchaser hereby agrees to purchase
from the Company, and the Company hereby agrees to sell to Purchaser, the
aggregate number of shares of Common Stock specified in Purchaser’s Grant
Notice.  The number of shares subject to this Agreement may be adjusted from
time to time for changes in capitalization, as provided in Section 13(a) the
Plan.

          2.       Method of Payment.  Payment of the Total Purchase Price shall
be by any of the following, or a combination thereof, at the election of the
Purchaser:

                                (i)       cash; or

                               (ii)      check; or

                              (iii)     surrender of other shares of Common
Stock of the Company which (A) in the case of Shares acquired pursuant to the
exercise of a Company option, have been owned by the Purchaser for more than six
(6) months on the date of surrender, and (B) have a fair market value on the
date of surrender not less than the Purchase Price per Share of the Shares being
purchased pursuant to this Agreement.

          3.       Vesting.  Subject to the limitations contained herein, the
Shares will vest as provided in Purchaser’s Grant Notice, provided that vesting
will cease upon the termination of Purchaser’s continuous service with the
Company.

          4.       Repurchase Option.

                     (a)       If Purchaser’s employment or consulting
relationship with the Company is terminated for any reason, including for cause,
death, and disability, the Company shall have the right and option to purchase
from Purchaser, or Purchaser’s personal representative, as the case may be, all
of the Purchaser’s shares which have not become vested under the vesting
schedule set forth

--------------------------------------------------------------------------------

in the Purchaser’s Grant Notice (“Unvested Shares”) as of the date of such
termination at the price paid by the Purchaser for such Shares (the “Repurchase
Option”).

                      (b)       Upon the occurrence of a termination, the
Company may exercise its Repurchase Option by delivering personally or by
registered mail, to Purchaser (or his transferee or legal representative, as the
case may be), within ninety (90) days of the termination, a notice in writing
indicating the Company’s intention to exercise the Repurchase Option and setting
forth a date for closing not later than thirty (30) days from the mailing of
such notice.  The closing shall take place at the Company’s office.  At the
closing, the holder of the certificates for the Unvested Shares being
transferred shall deliver the stock certificate or certificates evidencing the
Unvested Shares, and the Company shall deliver the purchase price therefor.

                      (c)       If the Company does not elect to exercise the
Repurchase Option conferred above by giving the requisite notice within ninety
(90) days following the termination, the Repurchase Option shall terminate.

                      (d)       Notwithstanding the provisions of Section 4(a)
above, at any time during the term of the Repurchase Option, in the event of a
Corporate Transaction (as defined below) or if Purchaser is terminated without
Cause (as defined below) or terminates his employment for Good Reason (as
defined below), the Repurchase Option shall lapse and all Shares subject to
Repurchase Option shall immediately become fully vested.

                      (e)       For purposes of the Repurchase Option, “Cause”
shall mean misconduct, including: (i) conviction of any felony or any crime
involving moral turpitude or dishonesty; (ii) participation in a fraud or act of
dishonesty against the Company; (iii) willful and material breach of Purchaser’s
duties that has not been cured within 30 days after written notice from the
Company’s Board of Directors of such breach; (iv) intentional and material
damage to the Company’s property; or (v) death, severe physical or mental
disability.

                      (f)       For purposes of the Repurchase Option, “Good
Reason” shall mean any of the following actions taken without Cause by the
Company or a successor corporation or entity without Purchaser’s consent:
(i) substantial reduction of Purchaser’s rate of compensation, unless such
reduction is part of an across-the-board reduction in executive compensation
approved by the Company’s Board; (ii) material reduction in purchaser’s duties,
provided, however, that a change in job position (including a change in title)
shall not be deemed a “material reduction” unless Purchaser’s new duties are
substantially reduced from the prior duties; or (iii) relocation of Purchaser’s
principal place of employment to a place greater than 50 miles from Purchaser’s
then-current principal place of employment.

                      (g)       For purposes of the Repurchase Option “Corporate
Transaction” shall mean (a) a sale of substantially all of the assets of the
Company; (b) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation in which shareholders
immediately before the merger or consolidation have, immediately after the
merger or consolidation, greater stock voting power); or (c) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form

-2-

--------------------------------------------------------------------------------

of securities, cash or otherwise (other than a reverse merger in which
shareholders immediately before the merger have, immediately after the merger,
greater stock voting power); or (d) any transaction or series of related
transactions in which in excess of 50% of the Company’s voting power is
transferred, other than the sale by the Company of stock in transactions the
primary purpose of which is to raise capital for the Company’s operations and
activities.

          5.       Transferability of the Shares; Escrow.

                      (a)       Purchaser hereby authorizes and directs the
secretary of the Company, or such other person designated by the Company, to
transfer the Unvested Shares as to which the Repurchase Option has been
exercised from Purchaser to the Company.

                      (b)       To insure the availability for delivery of
Purchaser’s Unvested Shares upon reacquisition by the Company pursuant to the
Repurchase Option under Section 4, Purchaser hereby appoints the Secretary of
the Company, or any other person designated by the Company as escrow agent, as
its attorney-in-fact to sell, assign and transfer unto the Company, such
Unvested Shares, if any, repurchased by the Company pursuant to the Repurchase
Option and shall, upon execution of this Agreement, deliver and deposit with the
Secretary of the Company, or such other person designated by the Company, the
share certificates representing the Unvested Shares, together with the
Assignment Separate from Certificate attached to the Grant Notice as
Attachment III duly endorsed in blank.  The Unvested Shares and stock assignment
shall be held by the Secretary in escrow, pursuant to the Joint Escrow
Instructions of the Company and Purchaser attached to the Grant Notice as
Attachment IV, until the Company exercises its Repurchase Option as provided in
Section 4, until such Unvested Shares are vested, or until such time as this
Agreement no longer is in effect.  As a further condition to the Company’s
obligations under this Agreement, the spouse of the Purchaser, if any, shall
execute and deliver to the Company the Consent of Spouse attached to the Grant
Notice as Attachment V.  Upon vesting of the Unvested Shares, the escrow agent
shall promptly deliver to the Purchaser the certificate or certificates
representing such Shares in the escrow agent’s possession belonging to the
Purchaser, and the escrow agent shall be discharged of all further obligations
hereunder; provided, however, that the escrow agent shall nevertheless retain
such certificate or certificates as escrow agent if so required pursuant to
other restrictions imposed pursuant to this Agreement.

                      (c)       The Company, or its designee, shall not be
liable for any act it may do or omit to do with respect to holding the Shares in
escrow and while acting in good faith and in the exercise of its judgment.

                      (d)       Transfer or sale of the Shares is subject to
restrictions on transfer imposed by any applicable state and federal securities
laws.  Any transferee shall hold such Shares subject to all the provisions
hereof and the related agreements executed by the Purchaser with respect to any
Unvested Shares purchased by Purchaser and shall acknowledge the same by signing
a copy of this Agreement.

-3-

--------------------------------------------------------------------------------

          6.       Parachute Payments.

                      (a)       If any payment or benefit Purchaser would
receive pursuant to a Corporate Transaction from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount.  The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Purchaser’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.  If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Purchaser elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
date on which the event that triggers the Payment occurs): reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits.  In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Purchaser’s stock awards unless
Purchaser elects in writing a different order for cancellation.

                      (b)       The accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the
Corporate Transaction shall perform the foregoing calculations.  If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Corporate Transaction, the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

                      (c)       The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and purchaser within fifteen (15)
calendar days after the date on which Purchaser’s right to a Payment is
triggered (if requested at that time by the Company or Purchaser) or such other
time as requested by the Company or Purchaser.  If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, it shall
furnish the Company and Purchaser with an opinion reasonably acceptable to
Purchaser that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Purchaser.

          7.       Ownership, Voting Rights, Duties.  This Agreement shall not
affect in any way the ownership, voting rights or other rights or duties of
Purchaser, except as specifically provided herein.

-4-

--------------------------------------------------------------------------------

          8.       Legends.  The share certificate evidencing the Shares issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):

 
 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

          9.       No Employment Rights.  This Agreement is not an employment
contract and nothing in this Agreement shall affect in any manner whatsoever the
right or power of the Company (or a parent or subsidiary of the Company) to
terminate Purchaser’s employment for any reason at any time, with or without
cause and with or without notice.

          10.    Notices.  Notices required hereunder shall be given in person
or by registered mail to the address of Purchaser shown on the records of the
Company, and to the Company at their respective principal executive offices.

          11.    Survival of Terms.  This Agreement shall apply to and bind
Purchaser and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

          12.    Section 83(b) Elections.  Purchaser understands that
Section 83(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the difference between the amount paid for the Shares
and the fair market value of the Shares as of the date any restrictions on the
Shares lapse.  In this context, “restriction” includes the right of the Company
to buy back the Shares pursuant to the Repurchase Option set forth in Section 4
above.  Purchaser understands that Purchaser may elect to be taxed at the time
the Shares are purchased, rather than when and as the Repurchase Option expires,
by filing an election under Section 83(b) (an “83(b) Election”) of the Code with
the Internal Revenue Service within thirty (30) days from the date of purchase. 
Even if the fair market value of the Shares at the time of the execution of this
Agreement equals the amount paid for the Shares, the 83(b) Election must be made
to avoid income under Section 83(a) in the future.  Purchaser understands that
failure to file such an 83(b) Election in a timely manner may result in adverse
tax consequences for Purchaser.  Purchaser further understands that an
additional copy of such 83(b) Election is required to be filed with his or her
federal income tax return for the calendar year in which the date of this
Agreement falls.  Purchaser acknowledges that the foregoing is only a summary of
the effect of United States federal income taxation with respect to purchase of
the Shares hereunder, and does not purport to be complete.  Purchaser further
acknowledges that the Company has directed Purchaser to seek independent advice
regarding the applicable provisions of the Code, the income tax laws of any
municipality, state or foreign country in which Purchaser may reside, and the
tax consequences of Purchaser’s death.  Purchaser assumes all responsibility for
filing an 83(b) Election and paying all taxes resulting from such election or
the lapse of the restrictions on the Shares.

-5-

--------------------------------------------------------------------------------


 
 

PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF PURCHASER
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON PURCHASER’S
BEHALF.

          13.    Representations.  Purchaser has reviewed with his own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Purchaser understands that he (and not the
Company) shall be responsible for his own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

          14.    Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with applicable laws of the State of
California.  The parties agree that any action brought by either party to
interpret or enforce any provision of this Agreement shall be brought in, and
each party agrees to, and does hereby, submit to the jurisdiction and venue of,
the appropriate state or federal court for the district encompassing the
Company’s principal place of business.

          15.    Independent Counsel.  Purchaser acknowledges that this
Agreement has been prepared on behalf of the Company by Cooley Godward LLP,
counsel to the Company and that Cooley Godward LLP does not represent, and is
not acting on behalf of, Purchaser.  Purchaser has been provided with an
opportunity to consult with Purchaser’s own counsel with respect to this
Agreement.

          16.    Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes and merges all prior agreements or understandings, whether
written or oral.  This Agreement may not be amended, modified or revoked, in
whole or in part, except by an agreement in writing signed by each of the
parties hereto.

          17.    Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 
 

PURCHASER HAS READ THIS AGREEMENT AND IS FAMILIAR WITH ITS TERMS AND
PROVISIONS.  PURCHASER HEREBY AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL
ALL DECISIONS OR INTERPRETATIONS OF THE BOARD UPON ANY QUESTIONS ARISING UNDER
THIS AGREEMENT.

-6-

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Agreement is deemed made as of the date first
set forth above.

 
COMPANY
 
 
 
TRIPATH TECHNOLOGY, INC.
 
 
 
By:
 
 
 

--------------------------------------------------------------------------------

 
 
 
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
 
PURCHASER
 
 
 
 
 

--------------------------------------------------------------------------------

 
Name
 
 
 
Address :
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
Soc. Sec. No.:


--------------------------------------------------------------------------------